Citation Nr: 0208916	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-33 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic headaches 
due to Agent Orange exposure.  

3.  Entitlement to service connection for peptic ulcer 
disease (PUD) due to Agent Orange exposure. 

4.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.

5.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic headaches, 
PUD and chloracne due to Agent Orange exposure and 
entitlement to a compensable evaluation for right ear hearing 
loss, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  For reasons that will be explained below, the 
issue of entitlement to service connection for PTSD will also 
be the subject of further development.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  



FINDINGS OF FACT

1.  An unappealed rating decision in November 1994 denied 
service connection for PTSD.  

2.  Evidence received since the November 1994 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the August 1997 Statement of the Case (SOC) and 
July 2000 and September 2001 Supplemental Statements of the 
Case (SSOC), the veteran and his representative were provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  
Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

A review of the record reveals that the veteran's original 
claim for service connection for PTSD was denied by the RO in 
a rating decision in November 1994.  That month, the veteran 
was advised of his procedural and appellate rights.  The 
denial became final when he did not complete an appeal of the 
determination within one year of notice thereof.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the November 1994 
rating decision included service medical records, a report of 
VA hospitalization from May to June 1991 and a report of VA 
examination in May 1994.  The denial of the claim was based 
on the fact that the records were negative for diagnosis of 
or treatment for PTSD as well as a lack of a verified 
stressor.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board has reviewed the evidence that has been received 
since the November 1994 rating decision.  Among the evidence 
is a VA progress note dated in August 1999 showing a 
diagnosis of PTSD following psychiatric evaluation.  

The Board finds that this evidence constitutes "new and 
material" evidence which allows the reopening of the 
veteran's claim.  Specifically, the Board finds that this 
evidence was not before the RO in 1994, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  In 
this regard, the Board notes that the RO concluded that the 
claimant had not provided further specific information that 
would permit referral of his allegations concerning stressor 
events in service for verification.  Thus, the other basis of 
the prior final denial, lack of a verfied stressor event, 
remained unchallenged.  In light of the VCAA, however, the 
Board believes that further action is required in this area 
and that ultimately a merits determination will be required.  
Accordingly, the evidence is new and material to reopen the 
claim for service connection for PTSD.



ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim for service connection for PTSD is 
granted, to this extent.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

